—Motion by the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 25, 1991 (People v Quartieri, 171 AD2d 889), affirming two judgments of the Supreme Court, Queens County, both rendered August 1, 1988.
Ordered that the motion is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Ritter, Thompson and Goldstein, JJ., concur.